Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Chang on 2/10/21.

The application has been amended as follows: 
CLAIM 2: on page 2, starting at the last line, between --or sleep information,-- and --wherein the data processing unit is further configured to---, ADD --wherein the software application program product comprises a non-transitory computer-readable storage medium having instructions, which when executed by a processing unit of the mobile device, cause the mobile device to process data detected by the flow sensor and the analyte sensor to determine a beverage constituent parameter including one or more of an amount, a concentration or a volume of a constituent of the beverage dispensed from the portable beverage brewing device,--
CANCEL claim 14, 

CANCEL claims 24 and 25,
AMEND claim 26 so that it reads
--The portable beverage system of claim 23, wherein the instructions, when executed by the processor of the processing unit of the mobile device, cause the mobile device to: obtain or determine a health and wellness goal of the user, wherein the health and wellness goal includes a threshold value or range of values for at least some of the health data, and process the beverage constituent parameter and the health data to determine a quantitative value associated with an effect of consumption of the constituent of the fluid beverage on the health and wellness goal.--
CANCEL claim 33

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Allowability of claims 2-7, 9, 11, 15, 21-23, 26-32,34-40 (dated 2/8/21) is indicated for the following reasons:
The independent claims have been amended to incorporate previously indicated allowable subject matter. Specifically, the closest prior art of record (Tucker) fails to disclose, teach, or fairly suggest the data processing unit configured to process the beverage constituent parameter and health data to determine a quantitative value associated with an effect of consumption of the constituent of the beverage on the health and wellness goal, as claimed in claims 2, 23, and 32. The secondary references also fail to teach this claimed feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.E.M/Examiner, Art Unit 3761   

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761